Wahls, J.
Defendant was found guilty by a jury of armed robbery, MCL 750.529; MSA 28.797. The trial court sentenced defendant to 15 to 30 years imprisonment. Defendant appeals as of right.
Defendant raises several arguments on appeal. The issue we find sufficiently meritorious to warrant discussion concerns whether a statement attributed to defendant was properly admitted into evidence at trial.
The record reveals that defendant was arrested with another person on February 10, 1982, and charged with first-degree murder and armed robbery in connection with the robbery of a clothing store in Detroit the same day. The security guard was shot and killed. A Walker1 hearing was conducted in which defendant challenged the admissibility of a statement which he made to police while in custody.
The testimony at the Walker hearing revealed that defendant was taken into custody at approximately 6:00 p.m. on February 10, 1982. On the morning of February 11, 1982, defendant was taken to a hospital for treatment of a hand injury. Defendant returned to the station house that evening. Arraignment was conducted on the morning of February 12, 1982.
During the night of February 11, 1982, defendant initiated a converstaion with an officer of the Detroit Fire Department, who was in the station house to interview a witness in an arson case. The defendant expressed a willingness to talk about *345the robbery. This information was conveyed to the police officer investigating the robbery. The defendant was taken to an interview room and informed of his constitutional rights. Defendant then gave a statement to the police officer which implicated his involvement in the robbery and the shooting.
The police officer asked the defendant to put the statement in writing. The defendant then requested that an attorney or his sister be present. The police officer brought in an attorney who was at the station house on line-up duty. The attorney did not discuss the facts of the case with defendant. Rather, she informed defendant that she could not represent him and advised defendant to keep his mouth shut until the arraignment, when an attorney would be appointed. Defendant then requested that his sister be present. Defendant’s sister arrived at the station house and entered the interview room. Defendant then reduced the statement to written form with the aid of the police officer. Defendant did not request an attorney and no further attempt was made to procure an attorney for defendant.
The testimony at the Walker hearing also included defendant’s testimony that his actions on that evening were affected by the drug penicillin, which was given to him at the hospital. However, defendant’s girl friend testified that penicillin caused only a skin rash. At the conclusion of the testimony, defendant argued that the interrogation had been conducted in derogation of his constitutional rights. Defendant argued that, once he requested that he wanted an attorney present, all interrogation should have ended.
The trial judge rejected this argument. The judge held that there was no interrogation because defendant initiated the conversation with the po*346lice. The trial judge further reasoned that, in light of the circumstances of defendant’s request for either an attorney or his sister, the police were not required to terminate their discussion with defendant prior to reducing his statement to writing.
At the trial, the testimony established that two men perpetrated the robbery of the clothing store. During the robbery, the men disarmed the guard and shot him. The cashier of the store identified the person arrested with defendant, Michael Anthony Wicks,2 as the one who shot the guard. None of the witnesses were able to identify defendant as one of the robbers. The testimony also established that defendant and Wicks were arrested near the store soon after the robbery and the security guard’s handgun was found in a nearby snowbank.
The substance of defendant’s statement is as follows. Defendant entered the store with Wicks to buy clothing. Once inside, Wicks told him that he intended to rob the store. Defendant agreed and together they disarmed the guard. Wicks took the guard’s gun. Defendant took the money from the register and ran out of the store. Once outside, defendant heard two shots fired. As both men ran from the scene, defendant placed the handgun in his pocket because his coat was bigger.
The standard of review for suppression rulings requires this Court to examine the whole record and independently determine whether the defendant voluntarily made the statements admitted at trial. People v Robinson, 386 Mich 551, 557; 194 NW2d 709 (1972). The ruling of the trial judge will be sustained unless we are left with a definite and *347firm belief that a mistake has been made. People v Goss, 89 Mich 598; 280 NW2d 608 (1979). In the present case, the circumstances surrounding the defendant’s confession convince us that defendant voluntarily made the inculpatory statement.
The present case is clearly distinguishable from the authoritive cases on police interrogation. See Edwards v Arizona, 451 US 477, 482-484; 101 S Ct 1880; 68 L Ed 2d 378 (1981); People v Paintman, 412 Mich 518; 315 NW2d 418 (1982). Here, the conversations were initiated by defendant. Neither testimony at the Walker hearing nor at trial suggests that the police officer present took the initiative to extract a statement from the defendant. Defendant was advised of his rights and made the inculpatory statement prior to his request for an attorney or his sister. The request for an attorney was made in response to the police officer’s desire to have defendant repeat the statement in writing. Defendant rejected the advice of the attorney to whom he spoke and repeated the statement in the presence of his sister.
In People ex rel Wayne Prosecutor v Recorder's Court Judge, 79 Mich App 495; 261 NW2d 63 (1977), lv den 402 Mich 879 (1978), cert den 436 US 958 (1978), this Court held that an expression by a defendant that he wanted an attorney, albeit an ambiguous statement, requires a cessation of police interrogation. See also People v Plyler, 86 Mich App 272, 277; 272 NW2d 623 (1978). However, we find the facts of this case distinguishable from those cited above. In ex rel Wayne Prosecutor and Plyler, after the custodial interrogation began, the defendants "either specifically requested counsel, and counsel was not made available, or the defendants sufficiently expressed a desire for counsel by asking questions concerning *348either the availability of counsel or the advisability of procuring counsel”. People v Giuchici, 118 Mich App 252, 257; 324 NW2d 593 (1982). However, we hold that in the present case, defendant was not subjected to custodial interrogation within the meaning of Miranda.
"By custodial interrogation, we mean questioning inititated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.”
People v Paintman, supra, pp 528-529, quoting from Miranda v Arizona, 384 US 436, 444; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
Therefore, while it is true that "custodial interrogation by police may take different forms”, People v Paintman, supra, p 529, we do not find any overreaching in the conduct of police in this case. Thé officer did not "impinge on the exercise of the subject’s continuing option to cut off the interview”. People v Giuchici, 118 Mich App 252, 258; 324 NW2d 593 (1982), quoting from Nash v Estelle, 597 F2d 513, 518 (CA 5, 1979).
Likewise, we are not persuaded by the defendant’s assertion that he was so unduly influenced by his allergic reaction to penicillin that his statement was not the product of a clear mind. The trial judge heard conflicting testimony of the effect of the drug on defendant. On this question we defer to the factual determination of the trial judge. There is nothing in the record to suggest that his decision was erroneous. People v Anglin, 111 Mich App 268; 314 NW2d 581 (1982).
Finally, we reject defendant’s árgument that the delay in his arraignment was used as a tool to extract a confession. Michigan law requires that police bring a prisoner before a magistrate for *349arraignment without unnecessary delay. MCL 764.26; MSA 28.885. The delay in this case cannot be considered unnecessary. Defendant was arrested on the night of February 10, 1982. The following morning he was transferred to the hospital where he remained until the evening of February 11, 1982. The following morning, defendant was arraigned. The record does not suggest that any portion of the intervening time was intended to extract a statement from defendant. Therefore, this argument must fail. People v Hamilton, 359 Mich 410; 102 NW2d 738 (1960); People v Jackson, 114 Mich App 649; 319 NW2d 613 (1982).
We find the remainder of defendant’s arguments meritless.
Affirmed.

 People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).


 Wicks, who was jointly tried with defendant, was convicted of second-degree murder, armed robbery, assault with intent to rob armed and felony firearm. This Court affirmed his conviction in an unpublished opinion. People v Wicks, Docket No. 66835, decided November 2, 1983.